             Case 1:18-cv-00246-DLF Document 18 Filed 08/16/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 DEMOCRACY FORWARD
 FOUNDATION,
                         Plaintiff,                         Civil Action No. 18-0246-DLF
                  v.
 UNITED STATES DEPARTMENT
 OF COMMERCE,
                         Defendant.


                                 JOINT STATUS REPORT

        Defendant, the United States Department of Commerce (“DOC”), and Plaintiff,

Democracy Forward Foundation (“DFF”), each by its undersigned counsel, submit this joint status

report in response to the Court’s Minute Order dated August 14, 2019

        1.       The parties have been unable to resolve two disputes regarding DOC’s response to

the Ross Email FOIA Request.

        2.       First, DFF has identified certain documents for which it believes DOC’s asserted

basis for redaction is insufficient.

        3.       Second, DFF believes that DOC’s assertions of deliberative process privilege show

that Secretary Wilbur Ross has used his private email account(s) to conduct agency business, and

that that account or accounts therefore need to be searched for responsive agency records.

        4.       While the parties are continuing to meet and confer, they believe it is sufficiently

unlikely that both disputes will be fully resolved that it would be appropriate to set a briefing

schedule for cross-motions for summary judgment.

        5.       The parties jointly propose the following briefing schedule:

                 a.     September 27: DOC’s motion for summary judgment
            Case 1:18-cv-00246-DLF Document 18 Filed 08/16/19 Page 2 of 2



                b.       October 11: DFF’s opposition to DOC’s motion for summary judgment and

                         cross-motion for summary judgment

                c.       October 25: DOC’s opposition to DFF’s cross-motion for summary

                         judgment and reply in support of its own motion for summary judgment

                d.       November 1: DFF’s reply in support of its cross-motion for summary

                         judgment

       6.       Accordingly, the parties respectfully request that the Court enter the attached

proposed order.



 Respectfully submitted,
 DEMOCRACY FORWARD FOUNDATION                        JESSIE K. LIU, D.C. Bar #472845
                                                     United States Attorney
 By: /s/ Jeffrey Dubner
 JAVIER M. GUZMAN, D.C. Bar #462679                  DANIEL F. VAN HORN, D.C. Bar #924092
 JEFFREY B. DUBNER, D.C. Bar # 1013399               Chief, Civil Division
 Democracy Forward Foundation
 P.O. Box 34553                                      By: /s/ Johnny Walker
 Washington, District of Columbia 20043              JOHNNY H. WALKER, D.C. Bar # 991325
 Telephone: 202 448 9090                             Assistant United States Attorney
 jguzman@democracyforward.org                        555 4th Street, N.W.
 jdubner@democracyforward.org                        Washington, District of Columbia 20530
                                                     Telephone: 202 252 2575
 Counsel for Plaintiff                               johnny.walker@usdoj.gov
                                                     Counsel for Defendant
 Dated: August 16, 2019




                                                 2
